17. Short selling and certain aspects of credit default swaps (
Mr President, I wanted to propose submitting the report on the legislative proposal to the scrutiny of this House, for the same reasons that we did so regarding the report on derivatives. We have already had four negotiation meetings with the Council. We are now sending a very strong political message, but we are not voting at first reading in order that we can continue the discussions and negotiations in a very practical manner starting next week or in September.
I would therefore like to request a report concerning the vote on the legislative proposal.
Mr President, I simply want to pass on the thanks of the Commission to Mr Canfin, who has just spoken, as well as to Mr Langen and to the groups who have approved this idea.
I think that, if we give ourselves the necessary few weeks or days, we are on the verge of reaching an agreement with the Council on these two important subjects: short selling and derivatives. In any case, the Commission wants to make it clear that it is available to contribute to this.
These are two major subjects, and, on these two financial subjects, we are finally going to learn most of the lessons of the crisis. That is what the citizens expect, and I would like to thank the European Parliament for giving itself the few days necessary to try and achieve these two dynamic compromises on two important subjects.